Citation Nr: 0103196	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent for 
asthma.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

Evidence contained within the veteran's vocational 
rehabilitation folder suggests that he may have expressed 
disagreement with determinations of the vocational 
rehabilitation panel.  At a hearing before the undersigned at 
the RO in December 2000, the veteran clarified that he did 
not wish to pursue an appeal with regard to his claim for 
vocational rehabilitation benefits.  See 38 C.F.R. 
§ 20.204(a) (2000) (a notice of disagreement can be withdrawn 
at any point prior to the submission of a substantive 
appeal).


REMAND

In a February 1999 rating decision, the veteran's service-
connected asthma disability rating was increased to 60 
percent.  This grant was based primarily on the results of 
pulmonary function testing (PFT) in August 1998.  The 
diagnostic impression was of mild to moderate obstructive 
lung disease.  It was noted that the veteran could lift 10 to 
20 pounds occasionally and had no limitations for sitting or 
standing.  The examiner suggested that he avoid exposure to 
dust, fumes, wetness, and humidity.  He was considered able 
to perform the basic daily living activities and was able to 
travel by car or bus.  

In a May 1999 statement, the veteran's physician, reported 
that, "[b]ecause of the veteran's age and history of 
Bronchial Asthma, I feel that [the veteran] is unemployable 
and permanently disabled."  In an August 1999 statement, the 
physician added that even if the veteran were younger and had 
no other disabilities, "there is no way he could participate 
in obtaining full time employment" due to asthma.  

The statements from the veteran's physician, do not provide 
reasons for the conclusions reached, but do suggest, in 
conjunction with the veteran's testimony, that the veteran's 
disability may have worsened since the last VA examination.  

The veteran testified at the December 2000 hearing that he 
was currently receiving treatment at the VA outpatient clinic 
in Santa Barbara, California.  Records from this clinic for 
the period subsequent to October 1998, have not been 
obtained.

Accordingly, this case is REMANDED for the following 
additional development:  

1.  The RO should request the 
veteran to identify the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA or private, inpatient 
or outpatient, who may possess 
additional records of treatment 
pertinent to his claim that are not 
already of record.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of these treatment 
records identified by the veteran, 
including all treatment records from 
the VA outpatient clinic in Santa 
Barbara, California.  The RO should 
advise the veteran of any records it 
is unsuccessful in obtaining.

2.  The veteran should be afforded a 
VA social and industrial survey to 
assess the appellant's day-to-day 
functioning.  The person conducting 
the study should opine as to whether 
the appellant's asthma would, at 
least as likely as not, prevent him 
from maintaining employment as an 
accountant or engineer.  

3.  The appellant should be afforded 
an examination to evaluate his 
asthma.  The claims folder and a 
copy of this REMAND should be 
reviewed by the examiner before 
completing the examination report.  
The examiner should report the 
veteran's FEV-1, FEV-1/FVC, the 
extent of attacks, the extent of any 
respiratory failure, and whether the 
veteran's asthma requires the daily 
use of systemic high dose 
corticosteroids or immunosuppressive 
medications.  The examiner should 
also offer an opinion as to whether 
the appellant's asthma would, at 
least as likely as not, prevent him 
from maintaining employment as an 
accountant or engineer.

4.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In 
particular, the RO should ensure 
that the new notification 
requirements and development 
procedures contained in sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  For further 
guidance on the processing of this 
case in light of the changes in the 
law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), 
and 01-02 (January 9, 2001), as 
well as any pertinent formal or 
informal guidance that is 
subsequently provided by VA, 
including, among other things, 
final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court 
decisions that are subsequently 
issued also should be considered.  
If the benefit sought on appeal 
remains denied, the appellant and 
the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain 
notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An 
appropriate period of time should 
be allowed for response.

If any benefit sought on appeal remains denied, the case 
should be returned to the Board, if in order, for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



